Citation Nr: 1621249	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  11-03 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

N. Missouri, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1968 to November 1975. 

This case comes before the Board of Veteran's Appeals (Board) on appeal of a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

This case was previously remanded by the Board in May 2015.  Subsequently, service connection for right ear hearing loss was granted and the Veteran was assigned a 50 percent rating for his bilateral hearing loss.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, additional remand is necessary prior to the adjudication of the Veteran's claim.

The Board remanded this claim for further development in May 2015.  The Board instructed the AOJ to obtain private treatment records identified by the Veteran.  In July 2015, the AOJ provided the Veteran with authorization and release forms and the Veteran submitted the forms.  There is no indication in the file that the AOJ requested the private treatment records authorized by the Veteran.  While a few records were included with the Veteran's authorizations, it appears these records do not constitute all available records.  In fact, no records from one of the identified facilities were included.  Given that the Veteran authorized VA to obtain records from these facilities and it appears that all relevant records from at least one facility have not been obtained, remand is necessary to obtain those records. 

Relevant ongoing medical records should also be requested. 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following actions:

1. Request any and all private treatment records related to the Veteran's bilateral hearing loss, to specifically include Goldsboro ENT Associates, P.A. and Duke Raleigh North Hospital, which are the records that the Veteran provided authorization for the AOJ to obtain.  

The AOJ should contact the physicians, audiologists, or medical facilities in question, with a request that they provide copies of any and all records of their treatment and/or examination of the Veteran for the period in question.  All such information, once obtained, should be made a part of the Veteran's VMBS file.  

All attempts to procure such records should be documented in the electronic file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the VBMS file.  In addition, the Veteran and his representative should be informed of any such problem.  

2. Any pertinent VA treatment records dating since June 2015, to include audiogram reports, if any, or other inpatient or outpatient treatment records should be obtained and incorporated in the VBMS electronic file.  

3. After completing the requested action, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




